Johnson, Judge.
This is the second appearance of this case in this court.1 In the *869original appeal, Morton v. State, 206 Ga. App. 413 (425 SE2d 336) (1992), Albert W. Morton’s conviction was affirmed, but his sentence was vacated because, as the State conceded, it exceeded the range authorized by law for the offense. The case was remanded for resentencing only. On remand, the trial court imposed a sentence which is well within the range authorized by law for the offense.
Decided November 5, 1993
Reconsideration denied November 12, 1993
Albert W. Morton, pro se.
Paul L. Howard, Jr., Solicitor, Phyllis M. Burgess, Deborah W. Espy, Assistant Solicitors, for appellee.
In this reappearance of the case, Morton seeks to raise again the merits of his underlying conviction. These issues, having previously been decided against him, may not be raised and considered again.

Judgment affirmed.


McMurray, P. J., and Blackburn, J., concur.


 Morton’s “car collection” has prompted two other opinions rendered by this court, however. See Morton v. McCoy, 204 Ga. App. 595 (420 SE2d 40) (1992); Morton v. State, 193 *869Ga. App. 119 (387 SE2d 9) (1989).